Citation Nr: 1625934	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of right total knee arthroplasty from September 1, 2013.

2.  Entitlement to a disability rating in excess of 30 percent for residuals of left total knee arthroplasty from February 1, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for mediolateral instability of the right knee for the pertinent period prior to July 23, 2012.

4.  Entitlement to a disability rating in excess of 20 percent for mediolateral instability of the left knee for the pertinent period prior to December 3, 2012.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee from April 30, 2009 to July 23, 2012.

6.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee from April 30, 2009 to December 3, 2012.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from March 1973 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case has a complex procedural history.  In a December 2009 rating decision, the RO denied entitlement to disability ratings in excess of 20 percent each for degenerative joint disease of the right and left knees.  

In a February 2011 rating decision, the RO granted separate disability ratings of 10 percent each for right and left knee degenerative joint disease effective April 30, 2009; this decision also continued the disability ratings of 20 percent each for mediolateral instability of the right and left knees (rated previously as degenerative joint disease of the right and left knees), effective April 30, 2009.  

In an April 2015 rating decision, the RO granted and assigned a 100 percent temporary total disability rating for a right total knee arthroplasty, effective July 23, 2012 to August 31, 2013, and assigned a disability rating of 30 percent beginning September 1, 2013.  This decision also granted and assigned a 100 percent temporary total disability rating for a left total knee arthroplasty, effective December 3, 2012 to January 31, 2014, and assigned a disability rating of 30 percent beginning February 1, 2014.  Finally, as a result of the right and left total knee arthroplasties, the decision assigned ending dates of July 23, 2012 for mediolateral instability and degenerative joint disease of the right knee, and ending dates of December 3, 2012 for mediolateral instability and degenerative joint disease of the left knee.  The issues remain in appellate status because a higher schedular rating is available for right and left knee mediolateral instability, and right and left knee degenerative joint disease for the pertinent periods prior to the respective right and left total knee arthroplasties.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").  

Finally, in an April 2015 Supplemental Statement of the Case, the RO denied entitlement to TDIU, as well as the other claims on appeal.  In a statement received in June 2015, the Veteran expressed his disagreement with the decision.  As the Board finds the TDIU claim is part and parcel of the increased rating claims, a Statement of the Case for the issue of entitlement to TDIU is not necessary; the issue is considered on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (the Court of Appeals for Veterans Claims (Court) held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation).
As a result of the respective classification changes for the Veteran's right and left knee disabilities, the issues have been recategorized as shown on the cover page. 

In August 2013, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  During the hearing, the VLJ agreed to keep the record open for an additional 30 days to allow for the submission of additional evidence.  Additional evidence has been received and the Veteran has waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

In December 2013, the Board remanded the claims for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  For the pertinent period prior to July 23, 2012, the Veteran's mediolateral instability of the right knee was manifested by no greater than reports of pain, stiffness, giving way and instability, and objective findings of tenderness of the medial aspect of the joint line with mediolateral instability, but without recurrent subluxation or severe instability.

2.  With resolution of the benefit of the doubt in his favor, effective September 1, 2013, the Veteran's residuals of right total knee arthroplasty have been manifested by chronic, severe, painful motion of the right extremity.

3.  For the pertinent period on appeal prior to December 3, 2012, the Veteran's mediolateral instability of the left knee was manifested by no greater than reports of pain, stiffness, giving way and instability, and objective findings of tenderness of the medial aspect of the joint line with mediolateral instability, but without recurrent subluxation or severe instability.

4.  With resolution of the benefit of the doubt in his favor, effective February 1, 2014, the Veteran's residuals of left total knee arthroplasty have been manifested by chronic, severe, painful motion of the left extremity.

5.  For the period April 30, 2009 to July 23, 2012, the Veteran's degenerative joint disease of the right knee was manifested by no greater than pain, effusion, stiffness, grinding, flexion limited to no less than 110 degrees and extension no greater than 5 degrees, without ankylosis or additional limitation in range of motion of the knee and lower leg following repetitive testing.

6.  For the period April 30, 2009 to December 3, 2012, the Veteran's degenerative joint disease of the left knee was manifested by no greater than pain, effusion, stiffness, grinding, flexion limited to no less than 110 degrees and extension no greater than 5 degrees, without ankylosis or additional limitation in range of motion of the knee and lower leg following repetitive testing.

7.  The Veteran's service-connected disabilities meet the percentage requirements for assignment of a schedular TDIU rating.

8.  With resolution of the benefit of the doubt in his favor, effective January 1, 2013, the Veteran has been unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the pertinent period prior to July 23, 2012, the criteria for a disability rating in excess of 20 percent for mediolateral instability of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§??!3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  Effective September 1, 2013, the criteria for a disability rating of 60 percent, and no greater, for residuals of right total knee arthroplasty were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.29, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5256 (2015).

3.  For the period prior to December 3, 2012, the criteria for a disability rating in excess of 20 percent for mediolateral instability of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  Effective February 1, 2014, the criteria for a disability rating of 60 percent, and no greater, for residuals of left total knee arthroplasty were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.29, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5256 (2015).

5.  For the period April 30, 2009 to July 23, 2012, criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260-5010, 5261 (2015).

6.  For the period April 30, 2009 to December 3, 2012, the criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260-5010, 5261 (2015).

7.  Effective January 1, 2013, the criteria for entitlement to TDIU are approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40 (2015).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

VA General Counsel has determined that a claimant who has service-connected instability of the knee and limitation of motion may be rated separately under DC 5010 and 5003, which provide the criteria for arthritis due to trauma and degenerative arthritis, respectively.  See VAOPGCPREC 9-98 (August 14, 1998). 

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's residuals of right and left total knee arthroplasty are evaluated under DC 5055, knee replacement (prosthesis).  Under DC 5055, for a prosthetic knee replacement, a 100 percent disability rating is assigned for one year following implantation of the prosthesis.  The minimum rating that may be assigned thereafter is 30 percent.  For chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to DC 5256 (ankylosis of the knee), 5261 or 5262 (limitation of flexion or extension of the leg).  38 C.F.R. § 4.71a (2015).

The Veteran's right and left knee mediolateral instability is evaluated under DC 5257, recurrent, subluxation or lateral instability of the knee.  Under DC 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a, DC 5257.

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran's degenerative joint disease of the right and left knees is evaluated under DC 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis under DC 5003.  Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id; see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2015).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Analysis

In November 2009, the Veteran was afforded a VA joints examination.  He said that he experienced bilateral pain, stiffness, giving way, incoordination, swelling and tenderness.  He denied weakness, locking episodes, dislocation or subluxation, and flare-ups.  He said he could stand from 15 to 30 minutes.  His gait was normal, without evidence of abnormal weight bearing.  Upon examination, there was crepitus, crepitation, grinding, effusion, tenderness of the medial aspect of joint line and mediolateral instability of both knees.  Range of motion of both the right and left knees in flexion was to 130 degrees, with pain at 110 degrees, and extension to zero degrees; there was no ankylosis.  There was no objective evidence of pain or additional limitations following repetitive range of motion.  X-rays revealed moderate osteoarthritis bilaterally.  The Veteran said that he worked full-time as a deputy sheriff performing electronic technical work and had missed two weeks in the previous 12-month period due to his knees giving way.

VA Medical Center (VAMC) treatment records show that he consistently reported and sought treatment for ongoing bilateral knee pain.  In January 2010, it was noted that he had severe degenerative joint disease of both knees, right worse than left.  In May 2010, he was advised to consider bilateral total knee arthroplasty.  He was next seen at the VAMC orthopedic clinic in May 2012, when his range of motion in flexion was to 110 degrees and in extension to 5 degrees.  He was diagnosed with advanced, tricompartmental degenerative joint disease, bilaterally.  

Private treatment records show that on July 23, 2012, the Veteran underwent total arthroplasty of the right knee.  He was assigned a temporary total disability rating of 100 percent from July 23, 2012 through August 31, 2012.  On September 1, 2013, he was assigned a 30 percent disability rating.  

On December 3, 2012, he underwent total arthroplasty of the left knee.  He was assigned a temporary total disability rating of 100 percent from December 3, 2012 through January 31, 2014.  On February 1, 2014, he was assigned a 30 percent disability rating.

During a VAMC outpatient consultation in February 2013, the Veteran reported that he had retired from his job on December 31, 2012 due to his knee disabilities. 

During an August 2013 VAMC nursing telephone consult, he reported that he continued to experience chronic bilateral knee pain and instability.  In September 2013, he was seen in the emergency department with complaints of severe, bilateral knee pain.  A physical examination showed that he was positive for crepitus bilaterally and had limited extension bilaterally, although specific measurements were not noted.  During a telephone consult with a nurse the following day, he said that he had gone to the emergency department because he had severe bilateral knee pain and felt that his knees were unstable.  The nurse told him that his primary care physician had mailed him a letter stating that his "bilateral knee prostheses are intact in good alignment."

During a February 2014 primary care appointment, he reported that he had sustained three falls as a result of his "knee becoming numb/going out."  He did not specify whether it involved one or both knees.  The clinician noted ongoing knee pain.  He reported ongoing pain again during an outpatient visit in October 2014.  

In July 2014, the Veteran was afforded a second VA examination.  He said that, as a result of his bilateral knee disability, he had been unable perform his normal job duties and had been reassigned to a desk job for his last six months of employment.  He said that he retired at the end of 2012 because of he could not pass the physical requirements test for law enforcement.  He said that since his surgeries, he had experienced occasional buckling and swelling, less range of motion and constant pain.  He also reported flare-ups.  He said that he was now regularly using a cane for ambulation.  Upon examination, there was tenderness or pain to palpation for joint line or soft tissues.  Bilateral knee flexion was to 110 degrees, with pain at 90 degrees, and extension was to zero degrees.  Upon repetitive use, there was no additional limitation in range of motion.  An x-ray showed that the bilateral knee prostheses, including patellas, were intact in good anatomic alignment, without acute fracture, dislocation, bony erosion, bony destruction or prosthetic loosening evident.  Muscle strength and joint stability tests were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner opined that the bilateral residuals of his total knee arthroplasties included intermediate degrees of residual weakness, pain and limitation of motion.  Other than a surgical scar on each knee, there were no other residual symptoms.  
In addition to the medical evidence, the Board has also considered the Veteran's testimony from his August 2013 hearing before the Board.  He reported that his knees were unstable and could give way at any time.  He also said that he had constant pain, which required him to take opioid pain medication at night because the pain prevented him from sleeping.  During the hearing, his wife said that his pain was so bad at night that he had to buy a new bed and they had to sleep with their beds separated.  He also reported having less range of motion.  He said that he had retired at the end of December 2012 because, not only did his bilateral knee disability result in his not being able to perform physical activities, but it also made it impossible for him to work in a sedentary job because he could not sit for more than 10 minutes at a time without his knees locking up.  

Increased disability ratings for mediolateral instability and residuals of total knee arthroplasty of the right and left knees

Applying the pertinent legal criteria to the facts of this case, the Board finds that, for the pertinent period prior to July 23, 2012, the most probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for mediolateral instability of the right knee under DC 5257.  It further finds that the most probative evidence is against his claim of entitlement to a disability rating in excess of 20 percent for the pertinent period prior to December 3, 2012, for mediolateral instability of the left knee.  As discussed above, during these periods, the evidence demonstrated findings no greater than his reports of pain, stiffness, giving way and instability of both knees, and objective findings of tenderness of the medial aspect of each joint line with mediolateral instability.  However, there was no objective evidence of recurrent subluxation or severe instability.  In other words, even though there was evidence of mediolateral instability of both knees, it was not to the extent necessary for assignment of a rating in excess of 20 percent.  The Veteran reported that, although it had become more difficult for him to perform his work as a deputy sheriff, he was still able to perform at least some portion of his duties with work reassignment during these periods.

The Board concludes, however, that effective September 1, 2013, and affording the Veteran the benefit of the doubt, the criteria for a disability rating of 60 percent for residuals of right total knee arthroplasty have been approximated.  Similarly, effective February 1, 2014, affording the Veteran the benefit of the doubt, the criteria for a disability rating of 60 percent for residuals of left total knee arthroplasty have been approximated.

In this respect, it is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Here, although the clinician who performed the July 2014 VA examination opined that the residuals of the Veteran's bilateral total knee arthroplasties consisted of no greater than intermediate degrees of residual weakness, pain and limitation of motion, it is clear from the treatment reports, as well as the testimony of the Veteran and his wife, that since his knee replacements, he has experienced chronic, severe pain, as well as weakness in his right and left extremities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (the Court has repeatedly held that a claimant is competent to describe symptoms of which he or she has first-hand knowledge).  As such, the Board finds the opinion of this examiner to be of little probative value and affords greater weight to the evidence of record, including the appellant's statements.

Increased initial disability ratings for degenerative joint disease of the right 
and left knees

The Board concludes that the most probative evidence of record is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease for the period April 30, 2009 to July 23, 2012, and against entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease for the period April 30, 2009 to December 3, 2012.  In this regard, the Board has considered whether an increased rating is warranted under either DC 5260 or 5261 for limitation of flexion or extension of either knee.  However, as the objective evidence failed to show that flexion was limited to 30 degrees in the right or left knee, a higher rating is not warranted under DC 5260.  Similarly, as the objective evidence failed to demonstrate that extension was limited to 15 degrees in the right or left knee, a higher rating is not warranted under DC 5261.  38 C.F.R. § 4.71a.  Further, at no time during the periods on appeal was there probative evidence of excess fatigability with repetitive movement or additional limitation of movement in either knee to the extent necessary for an increased disability rating.  See Deluca, supra.  Accordingly, the Board concludes that the 10 percent rating assigned to each knee adequately compensates him for his bilateral knee disabilities based on pain and noncompensable limitation of flexion of a major joint pursuant to the provisions of DC 5003. 

Extraschedular disability ratings and other considerations

The Board observes that, although the VA examinations revealed residual scars from the Veteran's right and left knee arthroplasties (noted during the first VA examination as one eight-inch scar on each knee), because there has been no objective evidence (including no statement from the Veteran) that either scar is painful and/or unstable, or has a total area of at least 39 square centimeters (6 square inches), separate scar disability ratings are not warranted.  

The Board has also considered whether other diagnostic codes are applicable to any of the Veteran's knee disabilities at any time during the appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  As previously discussed, the Veteran's bilateral knee disabilities were reclassified to account for the periods before and after his total knee arthroplasties.

The remaining diagnostic codes relating to knee disabilities include 5256 (for ankylosis),  5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, because there has never been objective findings of ankylosis, semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal or symptomatic semilunar cartilage, or genu recurvatum, none of these diagnostic codes are applicable.  

In denying the Veteran's claims for higher disability evaluations for mediolateral instability and degenerative joint disease of the right and left knees, the Board has also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.
The diagnostic codes used to evaluate the Veteran's disabilities consider the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluations for his level of impairment. 

Furthermore, while he underwent total knee arthroplasty of both knees during the appeal period, there is no evidence that he has undergone repeated hospitalizations or multiple surgical procedures.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  In addition, the 100 percent temporary disability ratings that were assigned to each knee under DC 5055 for more than a year following implantation of each prosthesis were adequate to compensate him for those disabilities.  The 60 percent ratings assigned to the residuals of his right and left total knee arthroplasties by this decision are adequate to compensate him for the painful residuals of those procedures.  Finally, although the evidence demonstrates that the Veteran's bilateral knee disabilities markedly interfere with his employment or employability, this fact is addressed below pursuant to his claim of entitlement to TDIU.  Therefore, referral for assignment of an extra-schedular evaluation is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities, standing alone, are so severe as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  

Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment, such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a). Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet.App.  326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, as a result of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet.App.  361, 363 (1993).  

The Veteran contends that he is unable to obtain and maintain employment as a result of his service-connected right and left knee disabilities.  As his combined disability evaluation was 70 percent in April 2009, and he had at least one disability rated at 40 percent or more (his combined bilateral knee disorders), there is no need to consider his various staged disability ratings.  

Although his combined service-connected disabilities meet the standards for TDIU, as previously stated, in order to qualify for TDIU, there must be a finding that he is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

The evidence shows that the Veteran graduated from high school and worked full-time as a deputy sheriff for the Hernando County Florida Sheriff's Office from at least 1998 (his Social Security Administration (SSA) disability determination indicates that he began working there in some capacity in 1990) to December 2012.  A signed statement from the Veteran's former employer confirms that his last day of employment was December 31, 2012.  The SSA documentation, signed in October 2013, indicates that he is unable to perform his job duties as a result of disorders of the back, osteoarthrosis and allied disorders, he is unable to maintain either part-time or full-time employment, and his condition is unlikely to improve.  

In July 2014, the Veteran was afforded VA examinations to assess the severity of his service-connected disabilities.  The general medical examiner opined that, although the Veteran was unable to perform physical labor, he could do sedentary work, such as a desk job.  He specifically noted that sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  Here, the Board is of the opinion that this point has been attained.  In this regard, it appears that the VA examiner failed to take the Veteran's statements (especially his testimony during the August 2013 Board hearing) concerning his ability to sit into account in arriving at his conclusion.  As noted above, the Veteran testified that, although he had been placed on a desk job during his last six months of employment at the Sheriff's Department, because he could not sit for long periods of time (also reported in his application for SSA disability benefits), he was no longer able to work in any capacity.  As the most probative evidence of record (including the Veteran's written statements and testimony) shows that he did not work after 2012, a total disability rating will be granted, effective January 1, 2013, his date of unemployability for VA benefits purposes.  See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in July 2009 and May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been satisfied.  The record contains the Veteran's VA and private treatment records for the period on appeal, as well as employment records, treatment reports from the SSA, showing an award of disability benefits for degenerative disc disease of the back, osteoarthrosis and allied disorders, and VA examinations dated in November 2009 and July 2014.  The record also contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  

Review of the examination reports shows that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive evaluations, and provided the diagnostic criteria necessary to evaluate the severity of the disabilities.

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).






















ORDER

Effective September 1, 2013, a disability rating of 60 percent, and no greater, for residuals of right total knee arthroplasty is granted, subject to the regulations governing monetary awards.

Effective February 1, 2014, a disability rating of 60 percent, and no greater, for residuals of right total knee arthroplasty is granted, subject to the regulations governing monetary awards.

For the pertinent period prior to July 23, 2012, entitlement to a disability rating in excess of 20 percent for mediolateral instability of the right knee is denied.

For the pertinent period prior to December 3, 2012, entitlement to a disability rating in excess of 20 percent for mediolateral instability of the left knee is denied.

For the period April 30, 2009 to July 23, 2012, entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

For the period April 30, 2009 to December 3, 2012, entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Effective January 1, 2013, TDIU is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


